UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-7685



EDWARD L. MOSES,

                                               Plaintiff - Appellant,

             versus


RONNIE EVANS, Correctional Officer; RICK
JACKSON, Superintendent; DAVID W. HINSON,
Correctional    Captain;   EDWARD    LITTLE,
Correctional   Lieutenant;   ROBERT   MEECE,
Correctional  Lieutenant;  RICHARD   PORTEN,
Correctional    Sergeant;   FREDDIE    WEST,
Correctional    Sergeant;   ALVIN    LITTLE,
Correctional    Sergeant;   JOHN    WATKINS,
Correctional Programs Director; STEPHANIE
GILES, Correctional Programs Administrative
Assistant,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-02-433-3)


Submitted:    January 10, 2005            Decided:     February 10, 2005


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward L. Moses, Appellant Pro Se.  James Philip Allen, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Edward   L.    Moses   appeals   a   district    court   judgment

granting summary judgment to the Appellees and dismissing his civil

rights complaint.       We have reviewed the record and the district

court order and affirm for the reasons stated by the district

court. See Moses v. Evans, No. CA-02-433-3 (W.D.N.C. filed Oct. 1,

2004 & entered Oct. 4, 2004).           We dispense with oral argument

because   the   facts    and   legal   contentions   of    the   parties   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




                                   - 3 -